DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fennelly (U.S. 7,472,531).
Regarding claim 1, Fennelly (Figure 2a and 2b) teaches of a saddle pad (200) configured to provide a horse with pressure relief along its spine from a saddle and the saddle pad (Col. 14 lines 13-24, the saddle pad provides pressure relief from the saddle and the pad along the horse’s spine), the saddle pad (200) comprising: a first side panel (202); a second side panel (204); and a central panel (206) (Col. 14 lines 55-58) having 
Regarding claim 2, Fennelly (Figure 2a and 2b) teaches of the saddle pad of claim 1, further comprising: a first seam connecting the first side panel (202) and the central panel (206) (Col. 19 lines 37-45, an unseen seam connects the edges of various pad elements (202, 204, 224, and 226) to their respective interface elements (208, 210, 220, 222)), wherein the first seam extends from the first end of the central panel (206) to the second end of the central panel (Col. 19 lines 37-45, an unseen first seam extends from the first end of the central panel 206 to the second end of the central panel 206), and the first seam is configured to pass through the gullet of the saddle along a gullet end of a first panel of the saddle (unseen first seam is configured to pass through the gullet along a gullet end of a first panel of the saddle); and a second seam connecting the second side panel (204) and the central panel (206) (Col. 19 lines 37-45, unseen second seam connects the second side panel 204 to the central panel 206), wherein the second seam extends from the first end of the central panel to the second end of the 
Regarding claim 4, Fennelly teaches that the saddle pad of claim 1, wherein the central panel (206) is configured to stay off of the horse's withers (Col. 21 lines 66-Col. 22 lines 5, withers pads 224 and 226 of central panel 206 is configured to stay off, or float off, the withers of the horse under the control of the secondary interface elements 220 and 222).
Regarding claim 5, Fennelly teaches the saddle of claim 1, further comprising of a cotton twill exterior (Col. 19 lines 18-22, exterior (230) of panel elements (202, and 204) comprises of a substantially quilted fabric such as cotton). 
 Regarding claim 6, Fennelly (Figure 2b and 2c) teaches of the saddle pad (200) of claim 1, further comprising a moisture-wicking interior (Col. 17 lines 63-Col. 18 line 5, interior elements 228 of the side panels (202, 204) and the central panel 206 are made of sheepskin for its moisture-wicking properties).
Regarding claim 8, Fennelly teaches that the saddle pad of claim 1 further comprises of a slip-resistant interior (Col. 14 line 38-44, the saddle pad 200 is made to maintain its position without slippage).
Regarding claim 9, Fennelly (Figure 2a-2b) teaches of the saddle pad of claim 1, wherein the central panel (206) is configured to stay in the gullet of the saddle and away from the horse's spine for the entire length of the saddle (Col. 15 lines 28-41, Col. 19 lines 28-30, Col. 20 lines 66-Col. 21 lines 5, central panel 206 is capable of being folded along the longitudinal midline of the central panel in such a way that the longitudinal area and the areas by 226 and 224 can extend upwards into a gullet of a saddle and away from a horse’s spine for the entire length of the saddle; the saddle pad is capable of movement along the transverse plane to extend into a gullet of a saddle and away from the horse’s spine).
Regarding claim 10, Fennelly (Figure 2a-2b) teach that the saddle pad (200) is capable to be an approximately rectangular shape (Col. 17 lines 58-62, other pad shape configurations including square, rectangular, etc. can be adapted to the saddle pad 200).
Regarding claim 11, Fennelly (Figure 2a-2b) teaches that the saddle pad (200) has a shape that approximately matches the shape of all or a portion of the saddle (Col. 20 line 31-37, saddle pad 200 has a shape that approximately matches the shape of a saddle). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fennelly (U.S. 7,472,531) in view of Kallen (U.S. 7,500,274).
Regarding claim 3, Fennelly does not teach of the kind of seams is used to connect the side panels (202 and 204) to the central panel (206).
Kallen teaches (Figures 1-9, Col. 6 lines 50-58) of seams of equestrian pants that may be formed by any suitable style or finish, such as flat seams, so that the seams lie flat in the interior of the pants and avoid irritation or chafing caused by the friction between the seams and the skin of the rider. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fennelly to incorporate the teachings of Kallen to have the seams of the saddle pad be flat seams in order for the seams to avoid irritation or chafing on the skin of the horse. 
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fennelly (U.S. 7,472,531) in view of Schneider (U.S. 6,065,273).
Regarding claim 7, Fennelly does not teach of a flannel interior. 
	Schneider teaches (Figure 8, Col. 4 lines 1-3) of a saddle pad that is made up of a non-slip layer, often quilted, of cotton, flannel, wool, and the like. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fennelly to incorporate the teachings of Schneider to have a flannel interior in order to prevent slippage of the saddle pad. 
Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive. 

    PNG
    media_image1.png
    527
    493
    media_image1.png
    Greyscale

Annotated Figure 2a
Regarding claim 1, Applicant argues that Fennelly does not disclose that “the central panel is configured to extend into a gullet of the saddle and away from the horse’s spine” because the saddle pad of Fennelly is in contact with the horse’s spine. The examiner respectfully disagrees. 
Claim 1 does not claim that the saddle pad is not in contact with the horse’s spine, rather it claims the central panel is “configured to extend into a gullet of a saddle and away from the horse’s spine”. As long as the saddle pad in Fennelly is capable of extending into a gullet of a saddle and away from the horse’s spine, it reads on the claim. The central panel is further outlined above in Annotated Figure 2a above. Fennelly teaches (Fig. 2a and 2b) of a first side panel (202); a second side panel (204); and a central panel (Col. 14 lines 55-58, central panel 206 with elements 208, 210, 220, and 222 within red lines seen in Annotated Figure 2a above) having a first end and a second end (central panel 206 has a first end by 226 and second end at the opposite side). Fennelly cites that the pad elements 202, 204 can be floating relative to the center element 206 and certain instances may exist where at least some such floating is desirable (Col. 15 lines 28-41). “Floating” is interpreted to mean that the center panel is capable of extending away from the spine. An extension away from the spine can be in any direction as further illustrated in Figures 1 and 1a with arrows that point to the left and right. Fennelly teaches that the saddle pad is capable of extending away from the horse’s spine as well as being capable of extending, or floating, into the gullet of a saddle. Fennelly teaches in the background that a gullet is well known (Column 3 lines 41-45), and saddle pads can extend transversely into the gullet (Col. 5 lines 6-11). 

Applicant further discussed that the resiliency of the interface elements 208 and 210 keeps the center element 206 in contact with the spine of the horse. However, the claims does not cite that the saddle pad has to not be in contact with the spine of the horse. Additionally, the resiliency of the material does not suggest that the saddle pad of Fennelly cannot be off of the horse’s spine. “The central element 206 will ‘float’ (at least in the transverse dimension) relative to the lateral pad elements 202, 204 under control of the interface elements 208, 210” (Col. 20 lines 66-Col. 21 line 2). Float is interpreted to mean that the central panel is capable of floating over the horse’s spine such that there is a space between the spine and saddle pad, such that it is not touching the spine of the horse and is away from the horse’s spine. The resilient material further does not prevent the saddle pad from extending into a gullet of a saddle and away from the horse’s spine. Therefore, the saddle pad is capable of extending into a gullet of a saddle and away from the horse’s spine as recited in claim 1. 

	The central panel that is referred to in the office action is shown above in Annotated Figure 2a between the red lines wherein the first end by 226 is wider than the second end on the opposite side.

Regarding claim 2, Applicant argues that Fennelly does not disclose of a seam that connects the first pad element 202 and center element 206 and a seam connecting the second pad element 204 and the center element 206. The examiner respectfully disagrees. Fennelly discloses that the pad elements are connected through unseen seams (Col. 19 lines 37-45, an unseen seam connects the edges of various pad elements 202, 204, 224, and 226 to their respective interface elements 208, 210, 220, 222) and would suggest that the pad elements 202 and 206 as well as pad elements 204 and 206 are connected through a seam. Figure 2c-1 further shows that pad elements are connected through a seam. Furthermore, the “various saddle pad components 202, 204, 206, 208, 210, 220, 222, 224, 226 can be bonded using any number of different techniques including without limitation sewing” (Col. 19 lines 46-49). It should be noted that the seams used to connect the panels as claimed does not show criticality as disclosed in the specifications or the drawings. A person skilled in the arts could use any technique to attach the panels together, including a seam. 
In addition, Applicant asserts that Fennelly does not teach that the “first seam is configured to pass through the gullet of the saddle along a gullet end of a first panel of the saddle” and that “the second seam is configured to pass through the gullet of the saddle along a gullet end of a second panel of the saddle” due to the reasons the Applicant sets forth with respect to claim 1 and that Fennelly is configured to remain in contact with the horse. The examiner respectfully disagrees and references the examiner’s reasons set above in respect to claim 1. The claims does not cite that the saddle pad has to not be in contact with the spine of the horse. Fennelly teaches that the saddle pad is capable of extending away from the horse’s spine as well as being capable of extending, or floating, into the gullet of a saddle. Fennelly teaches in the background that a gullet is well known (Column 3 lines 41-45), and saddle pads can extend transversely into the gullet (Col. 5 lines 6-11). Since the panels are connected through seams, the second seam connecting the second side panel and the central panel is configured to pass through the gullet of the saddle along a gullet end of a second panel to the saddle. 

Regarding claim 4, Applicant argues that the saddle pad in Fennelly is in contact with the withers of the horse due to the resilient material of the saddle pad and that “floating” is defined as movement. The resiliency of the material does not suggest that the saddle pad of Fennelly cannot be off of the horse’s spine. “The central element 206 will ‘float’ (at least in the transverse dimension) relative to the lateral pad elements 202, 204 under control of the interface elements 208, 210” (Col. 20 lines 66-Col. 21 line 2). “Float” and “floating” as cited in Fennelly are interpreted as movement in the air away from the horse’s spine such there is space between the spine and saddle pad, staying off of the horse’s withers. Therefore, the central panel is capable of staying off of the horse’s withers by folding or tucking into the gullet of a saddle.  

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647